White, C. J.
We have disposed of this case in our former opinion reported ante p. 588, 169 N. W. 2d 601, by reversing the judgment of the district court sustaining the demurrer and dismissing the first cause of action and remanding the cause for a new trial to establish the amount of attorney’s fees to be allowed. This judgment was in error since the case is in this court on demurrer to the first cause of action and dismissal.
*639On motion for rehearing the judgment of the district court is reversed as to the first cause of action and the cause is remanded for further proceedings. The judgment of the district court dismissing the second cause of action is affirmed and the motion for rehearing otherwise is overruled.